DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1, 10 recite, line 6, the limitation “…machine learning…” causing ambiguity, vagueness, indefiniteness, and lack of antecedent basis issues. Appropriate correction is required.     

          Claim Objections
Claims 1-9, 11-20 are objected to because of the following informalities:  
          Claim 1 recites, line 12, the term “can”. The applicants are advised to delete this term and insert “is” instead.  Appropriate correction is required.
          
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aleksei et al.  (“GENERATING DIFFERENTIALLY PRIVATE DATASETS USING GANs”, hereinafter: “Aleksei”, Published: 03/08/2018).

          Consider claim 1:
                    Aleksei teaches a method for abstracting a data record (See Aleksei, e.g., “…technique for generating artificial datasets that retain statistical properties of the real data while providing differential privacy guarantees with respect to this data...differentially private with respect to the training data…” of Abstract, , Figs. 1-3 elements a-d), wherein the data record is provided for machine learning at least one function (See Aleksei, e.g., “…We include a Gaussian noise layer in the discriminator of a generative adversarial network to make the output and the gradients differentially private with respect to the training data…train machine learning models on this artificial data…” of Abstract, , Figs. 1-3 elements a-d), comprising the following steps: training a complex neural network structure comprising different neural networks in the at least one function by way of machine learning based on the data record using a machine learning control apparatus (See Aleksei, e.g., “…train a generative model on original datasets (using only training parts of each) with differential privacy by adding a Gaussian noise layer to the discriminator… train a separate (nonprivate) classifier, which we call a student, on generated data…The student network is constructed of two convolutional layers with ReLU activations, batch normalisation and max pooling…” of Abstract, § 5.1, § 5.2, and Figs. 1-3 elements a-d), wherein at least one of the neural networks and the complex neural network structure are optimized with respect to maximum representativity of the data record (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 1, § 4, § 5.1, § 5.2, § 6, and Figs. 1-3 elements a-d), providing the trained complex neural network structure in the form of a data-record-specific knowledge module so that knowledge contained in the data record can be further used in a manner compliant with data protection (See Aleksei, e.g., “…preserving privacy of training data specific to deep neural networks based on adding noise in the embedding space during forward pass. It provides differential privacy guarantees and allows to construct privacy-preserving models in a simple and straightforward fashion, without modifying optimisation algorithms… train a separate (nonprivate) classifier, which we call a student, on generated data…provider or implementing privacy-preserving models…” of Abstract, § 1, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 2:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein a formalized description of the data (See Aleksei, e.g., “…train a separate (nonprivate) classifier, which we call a student, on generated data and test it using held-out test sets…the teacher and the student models. Moreover, student models are not constrained to neural networks and can be implemented as any type of machine learning algorithm…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6, and Figs. 1-3 elements a-d).

         Consider claim 3:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein at least one statistic on the data record represented by the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…generative adversarial networks to produce artificial privacy-preserving datasets. Contrary to existing privacy protection work in deep learning, this method allows to publish sanitised data and train any non-private models on it…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 4:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein at least one meta-parameter on the trained complex neural network structure is additionally provided in the knowledge (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 5:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein at least one quality rating characterizing the trained complex neural network structure and/or the data record represented by the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…generative adversarial networks to produce artificial privacy-preserving datasets. Contrary to existing privacy protection work in deep learning, this method allows to publish sanitised data and train any non-private models on it…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 6:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural networks (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 8:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches wherein at least one additional neural network is (See Aleksei, e.g., “…train a separate (nonprivate) classifier, which we call a student, on generated data and test it using held-out test sets…the teacher and the student models. Moreover, student models are not constrained to neural networks and can be implemented as any type of machine learning algorithm…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6, and Figs. 1-3 elements a-d).

          Consider claim 10:
                    Aleksei teaches a device for abstracting a data record (See Aleksei, e.g., “…technique for generating artificial datasets that retain statistical properties of the real data while providing differential privacy guarantees with respect to this data...differentially private with respect to the training data…” of Abstract, , Figs. 1-3 elements a-d), wherein the data record is provided for machine learning at least one function (See Aleksei, e.g., “…We include a Gaussian noise layer in the discriminator of a generative adversarial network to make the output and the gradients differentially private with respect to the training data…train machine learning models on this artificial data…” of Abstract, , Figs. 1-3 elements a-d), comprising: a machine learning control apparatus, wherein the machine learning control apparatus is designed to train a complex neural network structure comprising different neural networks in at least one function by way of machine learning based on the data record using a machine learning control apparatus (See Aleksei, e.g., “…train a generative model on original datasets (using only training parts of each) with differential privacy by adding a Gaussian noise layer to the discriminator… train a separate (nonprivate) classifier, which we call a student, on generated data…The student network is constructed of two convolutional layers with ReLU activations, batch normalisation and max pooling…” of Abstract, § 5.1, § 5.2, and Figs. 1-3 elements a-d), wherein at least one of the neural networks and the complex neural network structure are optimized with respect to maximum representativity of the data record (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 1, § 4, § 5.1, § 5.2, § 6, and Figs. 1-3 elements a-d), and the trained complex neural network structure is provided in the form of a data-record-specific knowledge module so that knowledge contained in the data record can be further used in a manner compliant with data protection (See Aleksei, e.g., “…preserving privacy of training data specific to deep neural networks based on adding noise in the embedding space during forward pass. It provides differential privacy guarantees and allows to construct privacy-preserving models in a simple and straightforward fashion, without modifying optimisation algorithms… train a separate (nonprivate) classifier, which we call a student, on generated data…provider or implementing privacy-preserving models…” of Abstract, § 1, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 11:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 2. In addition, Aleksei teaches wherein at least one statistic on the data record represented by the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…train a separate (nonprivate) classifier, which we call a student, on generated data and test it using held-out test sets…the teacher and the student models. Moreover, student models are not constrained to neural networks and can be implemented as any type of machine learning algorithm…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6, and Figs. 1-3 elements a-d).

         Consider claim 12:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 2. In addition, Aleksei teaches wherein at least one meta-parameter on the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 13:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 3. In addition, Aleksei teaches wherein at least one meta-parameter on the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 14:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 2. In addition, Aleksei teaches wherein at least one quality rating characterizing (See Aleksei, e.g., “…generative adversarial networks to produce artificial privacy-preserving datasets. Contrary to existing privacy protection work in deep learning, this method allows to publish sanitised data and train any non-private models on it…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 15:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 3. In addition, Aleksei teaches wherein at least one quality rating characterizing the trained complex neural network structure and/or the data record represented by the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…generative adversarial networks to produce artificial privacy-preserving datasets. Contrary to existing privacy protection work in deep learning, this method allows to publish sanitised data and train any non-private models on it…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

         Consider claim 16:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 4. In addition, Aleksei teaches wherein at least one quality rating characterizing the trained complex neural network structure and/or the data record represented by the trained complex neural network structure is additionally provided in the knowledge module (See Aleksei, e.g., “…generative adversarial networks to produce artificial privacy-preserving datasets. Contrary to existing privacy protection work in deep learning, this method allows to publish sanitised data and train any non-private models on it…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 17:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 2. In addition, Aleksei teaches wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural networks (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

         Consider claim 18:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 3. In addition, Aleksei teaches wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural networks (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 19:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 4. In addition, Aleksei teaches wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

          Consider claim 20:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 5. In addition, Aleksei teaches wherein the complex neural network structure is at least partially formed by stacking and/or ensembling at least some of the neural networks (See Aleksei, e.g., “…it follows the same data distribution: Xe ∼ pdata(x)…” of Abstract, § 2, § 4, § 5.1, § 5.2, § 6-7, and Figs. 1-3 elements a-d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksei in view of Nicolas et al. (“SCALABLE PRIVATE LEARNING WITH PATE”: hereinafter “Nicolas”, Published: 02/24/2018).
  
          Consider claim 7:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 5. In addition, Aleksei teaches “…technique for generating artificial datasets that retain statistical properties of the real data while providing differential privacy guarantees with respect to this data...differentially private with respect to the training data…” of Abstract, , Figs. 1-3 elements a-d. However, Aleksei does not explicitly teach wherein an evaluation of at least one additional function and/or an analysis of differences between the data record and another data record are performed on the basis of the provided data-record-specific knowledge module.
                    In an analogous field of endeavor, Nicolas teaches wherein an evaluation of at least one additional function and/or an analysis of differences between the data record and another data record are performed on the basis of the provided data-record-specific knowledge module (See Nicolas, e.g., “…learning tasks with large numbers of output classes and uncurated, imbalanced training data with errors. For this, we introduce new noisy aggregation mechanisms for teacher ensembles that are more selective and add less noise, and prove their tighter differential-privacy guarantees. Our new mechanisms build on two insights: the chance of teacher consensus is increased by using more concentrated noise and, lacking consensus, no answer need be given to a student…” of Abstract, § 4.2, § 4.3, and Figs. 1-4).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Aleksei, as taught by Nicolas, so as to achieving more safe, seamless, and robust neural network operations.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksei in view of Ho et al. (“Security and Privacy Issues in Deep Learning”: hereinafter “Ho”, Published: 07/31/2018).
  
          Consider claim 9:
                    Aleksei teaches everything claimed as implemented above in the rejection of claim 1. In addition, Aleksei teaches “…technique for generating artificial datasets that retain statistical properties of the real data while providing differential privacy guarantees with respect to this data...differentially private with respect to the training data…” of Abstract, , Figs. 1-3 elements a-d. However, Aleksei does not explicitly teach wherein the complex neural network structure is trained to execute all of the perceptual functions needed for automated driving of a motor vehicle based on corresponding sensor data provided as a data record.
                    In an analogous field of endeavor, Nicolas teaches wherein the complex neural network structure is trained to execute all of the perceptual functions needed for (See Ho, e.g., “…network then stochastically prunes a subset of the
activations in each layer during the forward pass. Stochastic activation pruning [11] is a variant of this method in which, the dropout follows the probability from a weighted (rather than uniform) distribution. T…” of Abstract, Page 8).
                     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Aleksei, as taught by Nicolas, so as to achieving more safe, seamless, and robust autonomous vehicles’ functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Abeloe (US Pat. No.: 10,627,820 B1) teaches “Systems and methods for automatically self-correcting or correcting in real-time one or more neural networks after detecting a triggering event, or breaching boundary conditions are provided. Such a triggering event may indicate incorrect output signal or data being generated by the one or more neural networks. In particular, machine controllers of the invention limit the operations of neural networks to be within boundary conditions. Autonomous machines of the invention can be self-corrected after a breach of a boundary condition is detected. Autonomous land vehicles of the invention are capable of determining the timing of automatic transition to the manual control from automated driving mode. The controller 

          Shaev et al. (US Pat. No.: 10,497,004 B2) teaches “An intent classifier may be used to increase the efficiency of a communications system. A company may provide assistance to a first user using automated processing or by a second user manually responding to the first user. To reduce costs, the company may prefer to use automated processing for assistance where it is available. While a second user is assisting a user, a message from the first user may be processed with an intent classifier to determine that automated support is available to assist the first user, and a suggestion may be presented to the second user to transfer the first user to the automated processing, such as by presenting a button to the second user to transfer the first user to the automated processing. The second user may then transfer the first user to the automated processing and assist other users.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BABAR SARWAR/Primary Examiner, Art Unit 3667